Citation Nr: 1627815	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  15-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.  As will be discussed below, it appears that he may have had additional service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A hearing was held before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the Agency of Original Jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claim file includes a DD-214 verifying a period of active duty from July 1957 to July 1959.  However, it appears that the Veteran may have had additional military service.  In this regard, the Veteran's representative indicated at the March 2016 hearing that he had an additional two years of reserve duty until September 1961.  In addition, the claims file contains an honorable discharge certificate noting that the Veteran was discharged from the United States Army in March 1964.  Therefore, the AOJ should attempt to verify any additional military service July 1959 to March 1964.  The AOJ should also obtain any service treatment records and service personnel records from that time period.

Additionally, at the March 2016 Board hearing the Veteran indicated that he sought treatment from private doctors for his knees.  See March 2016 Bd. Hrg. Tr. at 4.  Therefore, on remand the AOJ should attempt to obtain those private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should verify any duty military service that the Veteran had from July 1959 to March 1964.  Any additional service personnel and service treatment records should also be secured from that time period.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee and right knees.  A specific request should be made for Dr. R. and Dr. S (identified at the March 2016 Board hearing). After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

